Exhibit 10.5


JAGGED PEAK ENERGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(Employee Award)
Pursuant to the terms and conditions of the Plan (as defined below), and the
associated Restricted Stock Unit Agreement (Employee Award) which has been made
separately available to you (the “Agreement”), you are hereby granted an award
to receive the number of Restricted Stock Units (“RSUs”) set forth below,
whereby each RSU represents the right to receive one share of Stock, plus rights
to certain dividend equivalents described in Section 3 of the Agreement, under
the terms and conditions set forth below, in the Agreement, and in the Plan.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan or the Agreement. You may obtain a copy of the Plan and a copy of
the prospectus related to the Shares by contacting the Company’s General Counsel
& Secretary at 720-215-3667.
Grantee:


«Grantee»
Date of Grant:


«Date_of_Grant» (“Date of Grant”)
Vesting Commencement Date:


February 15, 2017 (the “Vesting Commencement Date”)
Number of Restricted Stock Units:


«RSU»
Plan:
The Jagged Peak Energy Inc. 2017 Long-Term Incentive Compensation Plan (the
“Plan”).


Vesting Schedule:
The RSUs granted pursuant to the Agreement will become vested and be
nonforfeitable in three equal installments on the first three anniversaries of
the Vesting Commencement Date; provided, that you remain in the continuous
employment of the Company or its Affiliates from the Date of Grant through the
applicable vesting date.


Special Vesting Events
Death or Disability. All of the RSUs awarded to you pursuant to this Notice of
Grant of Restricted Stock Units shall become fully vested upon (a) your death,
or (b) the termination of your employment as a result of Disability.





1

--------------------------------------------------------------------------------




 


Double Trigger Change in Control. All of the RSUs awarded to you pursuant to
this Notice of Grant of Restricted Stock Units shall become fully vested upon
your termination of employment within twelve (12) months following a Change in
Control, provided that such termination is initiated by the Company without
Cause (and other than as a result of your death or Disability) or by you as a
result of Good Reason. In the event of a voluntary resignation by you without
Good Reason, all unvested RSUs shall be forfeited.


Settlement of Vested RSUs




Shares of Stock will be issued with respect to vested RSUs as set forth in
Section 6 of the Agreement (which Stock when issued will be transferable and
nonforfeitable).




Definitions
“Cause” means one or more of the following events: (a) your continued failure,
after written notice is given and a reasonable opportunity to cure has been
granted to you, to comply with the reasonable written directives of the Company
or its Affiliate that employs you, (b) your failure to comply in any material
respect with the written terms of employment with the Company or its Affiliate
that employs you, (c) your willful misconduct resulting in material and
demonstrable damage to the Company or any Affiliate, including, without
limitation, theft, embezzlement or material misrepresentations or concealments
on any written reports submitted to the Company or any of its Affiliates, (d)
your conviction of, or plea of nolo contendere to, any felony or to any crime or
offense involving acts of theft, fraud, embezzlement or similar conduct or (e)
your material breach of written policies of the Company or its Affiliate that
employs you concerning employee discrimination or harassment, after written
notice is given and a reasonable opportunity to cure been granted to you, if
such breach is capable of being cured without penalty or damages to the Company
or its Affiliate that employs you.
 


“Good Reason” means the occurrence, without your express written consent of (i)
a material reduction in your annual base salary; (ii) a relocation of your
principal place of employment outside of the area in which you are currently
working; (iii) any breach by the Company or its Affiliate that employs you of
any material provision of any employment agreement entered into between you and
such entity, if any; or (iv) a material diminution in your authority, duties or
responsibilities or an adverse change in your reporting relationship; provided,
however, that you give written notice to the Company or its Affiliate that
employs you of the existence of such a condition described in (i) – (iv) above
within ninety (90) days of the initial existence of the condition, the Company
or its Affiliate that employs you has at least thirty (30) days from the date
when such notice is provided to cure the condition (if such condition can be
cured) without being required to make payments due to termination of employment,
and you actually terminate your employment for Good Reason within six (6) months
of the initial occurrence of any of the conditions above.





2

--------------------------------------------------------------------------------




 


“Disability” means you are unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.





The Stock you receive upon settlement will be taxable to you in an amount equal
to the closing price of the shares on the date of settlement (or, if such date
is not a business day, the last day preceding such day). By accepting the
Agreement, either through your signature below or through the Company’s stock
plan administration system, you acknowledge and agree that:
•
you are not relying on any written or oral statement or representation by the
Company, its affiliates, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the “Company Parties”) regarding
the tax effects associated with this Notice of Grant of Restricted Stock Units
and the Agreement and your receipt, holding and vesting of the RSUs;

•
you are relying on your own judgment and the judgment of the professionals of
your choice with whom you have consulted;

•
a copy of the Agreement and the Plan has been made available to you;

•
you elect to conduct a Sell to Cover to satisfy the Withholding Obligation in
accordance with paragraph 26 of the Agreement;

•
you represent and warrant that (i) you have carefully reviewed paragraph 26 of
the Agreement, (ii) you are not subject to any legal, regulatory or contractual
restriction that would prevent the Agent from conducting sales and do not have,
and will not attempt to exercise authority, influence or control over any sales
of Stock effected by the Agent and (iii) as of the date hereof, you are not
aware or in possession of any material, nonpublic information with respect to
Company or its Affiliates or any of their respective securities; and

•
you hereby release, acquit and forever discharge the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to (i) your employment,
your compensation, including, but not limited to, any claim arising under or
with respect to any management incentive units previously held in Jagged Peak
Energy LLC and/or the conversion of such units into, or awards of, units of JPE
Management Holdings LLC, and (ii) the tax effects associated with this Notice of
Grant of Restricted Stock Unit and the Agreement and your receipt, holding and
the vesting of the RSUs.





3

--------------------------------------------------------------------------------




In the event that you do not accept the Agreement as stated above within thirty
(30) days, the Company shall have the option, but not the obligation, to cancel
and revoke the award represented by the Agreement and any such award shall be
forfeited by you without any further consideration.


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto evidence their acceptance of this Notice
and the Agreement to be effective as of the Date of Grant.


 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
«Grantee»
 





5